  Case 1:18-cv-01216-MN Document 58 Filed 08/27/20 Page 1 of 2 PageID #: 398




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                                    )
 SENTIUS INTERNATIONAL, LLC,                        )
                                                    )
        Plaintiff,                                  )    C.A. No. 18-1216-MN
                                                    )
 v.                                                 )
                                                    )
 HTC CORPORATION,                                   )
                                                    )
        Defendant.                                  )
                                                    )
                                                    )
 SENTIUS INTERNATIONAL, LLC,                        )
                                                    )
        Plaintiff,                                  )    C.A. No. 18-1217-MN
                                                    )
 v.                                                 )
                                                    )
 LG ELECTRONICS U.S.A. and                          )
 LG ELECTRONICS INC.,                               )
                                                    )
        Defendants.                                 )
                                                    )

                         STIPULATION TO EXTEND DEADLINE
                      TO EXCHANGE PROPOSED CONSTRUCTIONS

I T I S H E R E B Y S T I P U L A T E D A N D A G R E E D , by and between the parties and subject

to the approval of the Court, that the deadline for the parties to exchange a list of their proposed

constructions of the claims terms and phrases that they believe need construction, see Scheduling

Order, D.I. 29 ¶ 11, is extended to September 2, 2020.
 Case 1:18-cv-01216-MN Document 58 Filed 08/27/20 Page 2 of 2 PageID #: 399




/s/ Brian E. Farnan                              /s/ Jason J. Rawnsley
Brian E. Farnan (#4089)                          Frederick L. Cottrell, III (#2555)
Michael J. Farnan (#5165)                        Jason J. Rawnsley (#5379)
FARNAN LLP                                       Alexandra M. Ewing (#6407)
919 N. Market Street, 12th Floor                 RICHARDS, LAYTON & FINGER, P.A.
Wilmington, DE 19801                             920 N. King Street
(302) 777-0300                                   Wilmington, DE 19801
bfarnan@farnanlaw.com                            (302) 651-7700
mfarnan@farnanlaw.com                            cottrell@rlf.com
                                                 rawnsley@rlf.com
 Attorneys for Plaintiff                         ewing@rlf.com
 Sentius International, LLC
                                                 Attorneys for Defendants LG Electronics
                                                 U.S.A., LG Electronics Inc.


 /s/ Stephanie O’Byrne
 David E. Moore (#3983)
 Bindu A. Palapura (#5370)
 Stephanie E. O’Byrne (#4446)
 Tracey E. Timlin (#6469)
 POTTER ANDERSON & CORROON LLP
 Hercules Plaza, 6th Floor
 1313 N. Market Street
 Wilmington, DE 19801
 Tel: (302) 984-6000
 dmoore@potteranderson.com
 bpalapura@potteranderson.com
 sobyrne@potteranderson.com
 ttimlin@potteranderson.com

 Attorneys for Defendant HTC Corporation

Dated: August 27, 2020



I T I S S O O R D E R E D this ___ day of ______________, 2020.



                                           _________________________________________
                                           UNITED ST ATES DIS TRICT J UDGE




                                             2
